     Case 2:19-cr-00071-RFB-BNW Document 200 Filed 09/21/21 Page 1 of 2



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar Number 14853
     SHAHEEN P. TORGOLEY
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702.388.6281
 5   Shaheen.Torgoley@usdoj.gov
     Attorneys for the United States
 6
                                UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,
                                                            2:19-cr-00071-RFB-BNW-3
 9
                             Plaintiff,
                                                            GOVERNMENT’S MOTION TO
10
                    vs.                                     QUASH ARREST WARRANT AND
                                                            DISMISS PETITION TO REVOKE
11
      STYLES’ZA WASHINGTON,                                 PRETRIAL RELEASE
12
                            Defendant.
13

14          The government moves to dismiss the petition to revoke Styles’za Washington’s pretrial

15   release (ECF No. 197) and quash the resultant arrest warrant (ECF No. 198).

16          Washington is currently set for sentencing on December 12, 2021. See ECF No. 194. On

17   September 2, 2021, undersigned government counsel agreed with pretrial services to the filing

18   of a petition to revoke Washington’s pretrial release, pending his sentencing date. The petition

19   followed after pretrial services learned Washington was charged with serious felony crimes in

20   local court.

21   ///

22   ///

23   ///

24   ///


                                                    1
     Case 2:19-cr-00071-RFB-BNW Document 200 Filed 09/21/21 Page 2 of 2



 1          The government, through U.S. Pretrial Services, recently learned that the state criminal
 2   case against Washington was dismissed. Therefore, the government asks the Court to dismiss
 3   the petition to revoke release and correspondent arrest warrant.
 4          DATED: September 20, 2021.
 5                                              Respectfully submitted,
 6                                              CHRISTOPHER CHIOU
                                                Acting United States Attorney
 7
                                                           /s/
 8                                              SHAHEEN P. TORGOLEY
                                                Assistant United States Attorney
 9

10

11

12                                            ORDER

13
                                               IT IS SO ORDERED.
14

15
                                               ____________________________________________
16                                             RICHARD F. BOULWARE, II
                                               United States District Judge
17
                                               Date: September 21, 2021.
18

19

20

21

22

23

24


                                                    2
